Case 1:17-cv-02029-EDK Document 9 Filed 04/23/18 Page 1 of 4


                                                                                       FILED
        3Jn tbe Wniteb ~tate.s 2015 WL 1346245, at *1 (M.D.N.C. Mar. 25, 2015). The
allegations in his complaint posit the existence of a wide-ranging conspiracy to somehow
commercialize the criminal justice system for the financial benefit of (among others) judges
and prosecutors. See Comp!. at 2-10, Docket No. 1. In connection with these claims, Mr.
Friend El alleges that he has been "unjustly convicted and imprisoned" because the "courts"


1
 The facts set forth in this section are based on the allegations in Mr. Friend El's complaint,
which the Court assumes are true for purposes of deciding the government's motion to
dismiss, as well as on jurisdictional facts drawn from the documents attached to the
government's motion.


                                                                 7017 1450 DODD 1346 4667
      Case 1:17-cv-02029-EDK Document 9 Filed 04/23/18 Page 2 of 4



that imposed his sentence "are not 'Courts' as per the Constitution of the United States, but
rather tribunals acting as private corporations." Comp!. at 1-2.

        Further, according to Mr. Friend El, the "alleged Criminal/Misdemeanor cases"
against him "are really civil claims in equity." Id. at 2 (quotation omitted). He claims that the
federal and state governments, acting in concert, "securitize" such cases through the
following process: first, "[a]fter finding the alleged Defendant guilty," the clerk of the state
court "sells the judgments to the Federal Courts," after which "[t]he judgments are ... taken
to the federal Discount window," converted by some unspecified means into "notes," and
then "pooled together and sold as bonds." Id. at 2-4. According to Mr. Friend El, "[s]aid
bonds are liens against me." 2 Id. at 4.

        Mr. Friend El asserts that has "never authorized the United States ... nor the
State ... of North Carolina, to securitize any documents in any case against me." Id. at 9.
Further, he contends, "the [a]ct of engaging in commercial transactions on behalf of
another ... without their knowledge, consent and authorization is fraud." Id. at 10 (emphasis
omitted).

        Based on these allegations, Mr. Friend El "demand[ s] that [he] be immediately
released from prison," apparently because his conviction was "fraud." Id. He also requests
that "all funds from all cases ... be sent to [him] immediately" and that his name "be
removed from all government databases indicating bad credit." Id. at 11. Finally, he asks for
$300,000,000 in damages and "[a]ny other relief/remedy th[e] Court deems appropriate." Id.

                                         DISCUSSION

        In deciding a motion to dismiss for lack of subject matter jurisdiction, the court
accepts as true all undisputed facts in the pleadings and draws all reasonable inferences in
favor of the plaintiff. Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed.
Cir. 2011).The court may, however, "inquire into jurisdictional facts" to determine whether it
has jurisdiction. Rocovich v. United States, 933 F.2d 991, 993 (Fed. Cir. 1991). It is well
established that complaints filed by pro se plaintiffs (as is this one), are held to "less stringent
standards than formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520
(1972). Nonetheless, even pro se plaintiffs must persuade the Court that jurisdictional



2
  Mr. Friend El's complaint contains many additional allegations related to this alleged
scheme that are difficult to understand. See Comp!. at 5-10. For example, he alleges (among
many other things) that "[t]he securities end up being listed through the Seventh Circuit
(Chicago, IL), then sent to the DTCC, the clearinghouse [that] list[s] the securities for
trading," Comp!. at 6; that "[a]ll of the lawyers are acting as private debt collectors according
to the FDCPA" and that "[t]he Bar Association exempts them from having to register as
such," id.; and that "the 'courts' have an account with the IMF (International Monetary Fund)
under Interpol," and, consequently, that "[t]he judges involved and the US Attorneys
involved do not have an accessible oath of office, because ... the oath of office is between
them and the IMF." Id. at 7.



                                                 2
      Case 1:17-cv-02029-EDK Document 9 Filed 04/23/18 Page 3 of 4



requirements have been met. Bernard v. United States, 59 Fed. CL 497, 499 (2004), affd, 98
Fed. App'x 860 (Fed. Cir. 2004).

        The Court of Federal Claims has jurisdiction under the Tucker Act to hear "any claim
against the United States founded either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express or implied contract with the
United States, or for liquidated or unliquidated damages in cases not sounding in tort." 28
U.S.C. § 149l(a)(l) (2012). The Tucker Act waives the sovereign immunity of the United
States to allow a suit for money damages, United States v. Mitchell, 463 U.S. 206, 212
(1983), but it does not confer any substantive rights. United States v. Testan, 424 U.S. 392,
398 (1976). Therefore, a plaintiff seeking to invoke the court's Tucker Act jurisdiction must
identify an independent source of a substantive right to money damages from the United
States arising out of a contract, statute, regulation or constitutional provision. Jan's
Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d 1299, 1306 (Fed. Cir. 2008).

        Applying these standards, the Court concludes that it lacks jurisdiction over Mr.
Friend El's complaint. First, under principles of federalism, "among the federal courts, only
the United States Supreme Court may review the judgments of state courts." Jiron v. United
States, 118 Fed. CL 190, 200 (citing, inter alia, Johnson v. Way Cool Mfg., L.L.C., 20 F.
App'x 895, 897 (Fed. Cir. 2001) (per curiam)). The Court thus cannot entertain Mr. Friend
El's attempts to collaterally attack his state court conviction as "fraud" or order any relief
related to that conviction.

        Further, Court cannot assert jurisdiction over claims against any defendant other than
the United States. See United States v. Sherwood, 312 U.S. 584, 588 (1941) ("[I]fthe relief
sought is against others than the United States the suit as to them must be ignored as beyond
the jurisdiction of the court.") Thus, to the extent Mr. Friend El's allegations concern the
actions of private actors or particular state or federal officials, the court has no jurisdiction
over such claims.

        Finally, Mr. Friend El's demand for money damages does not appear to be rooted in
any particular federal statute, regulation, or constitutional provision, let alone one that could
fairly be interpreted as money-mandating. Accordingly, the Court lacks any basis upon which
to grant Mr. Friend El's request for an award of money damages. See Mitchell, 463 U.S. at
216-17. And it is axiomatic that the Court lacks the power to grant injunctive relief except
where it is incidental to a money judgment. 28 U.S.C. § 149l(a); see also Todd v. United
States, 386 F.3d 1091, 1095 (Fed. Cir. 2004). The Court therefore has no jurisdiction over
Mr. Friend El's requests for non-monetary relief.

       In short, the Court lacks jurisdiction over all of Mr. Friend El's claims. His complaint
must therefore be DISMISSED without prejudice. 3


3As the government points out, given that Mr. Friend El's claims are essentially frivolous
and that he thus has also failed to state a claim, 28 U.S.C. § 1915A provides an alternative
basis for dismissing his complaint. See Def.'s Mot. to Dismiss at 3-4, Docket No. 5.



                                                3
      Case 1:17-cv-02029-EDK Document 9 Filed 04/23/18 Page 4 of 4



                                   CONCLUSION

       For the reasons discussed above, the government's motion to dismiss is GRANTED
and Mr. Friend El's complaint is DISMISSED without prejudice. The clerk shall enter
judgment accordingly. Each side shall bear its own costs.

       IT IS SO ORDERED.



                                                ELA~~AN
                                                Judge




                                           4